Name: Commission Regulation (EC) No 1020/1999 of 18 May 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities19. 5. 1999 L 125/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1020/1999 of 18 May 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 May 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 19. 5. 1999L 125/2 ANNEX to the Commission Regulation of 18 May 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 105,2 068 92,4 999 98,8 0707 00 05 052 86,3 064 41,3 628 129,4 999 85,7 0709 90 70 052 54,4 999 54,4 0805 10 10, 0805 10 30, 0805 10 50 204 45,2 212 63,8 600 46,3 624 48,7 999 51,0 0805 30 10 388 113,6 999 113,6 0808 10 20, 0808 10 50, 0808 10 90 388 80,4 400 103,3 508 72,8 512 72,7 524 77,7 528 64,4 804 100,9 999 81,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.